Title: To Thomas Jefferson from James J. Dozier, 12 January 1807
From: Dozier, James J.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Mountsterling (Ky) Jany. 12th. 1807.
                        
                        A few weeks since I addressed you by Letter on the score of borrowing a sum of money specified therein—and
                            not having as yet, rec’d an answer, conclude that the demand was not approbated. However I make the second application—and again inform you that I want it not as a gift; but payable when my circumstances will admit, with Legal interest 
                  I
                            shall expect an answer to this informing me whether You design aiding me or not—and if you do not—the reason or reasons
                            therefor, as I am of opinion that you could do it without any incommodation to yourself. 
                  Your compliance will oblige
                        
                            James J. Dozier
                            
                        
                        
                            P.S. You will please to ans this without fail
                        
                        
                        
                            JJD.
                        
                    